OPINION OF COURT. •
The following is taken, verbatim, from the opinion.
VICKERY, J.
Now there is nothing in this record to show that there had been anything that occurred, *243after these refrigerators had been delivered to the Sehans, prior to the 25th day of March, when the letter which disclosed the hopeless insolvency of Benjamin Schan was received by the Worthington Company, to lead anyone to believe that anything unusual had occurred, and, if the estate of Schan had only $1,533.50 of assets and $6,188.51 of liabilities, it was clear that that must have existed at the time these goods were purchased.
One can only read this record and get at the facts, to come to the conclusion that Benjamin had no'reasonable expectation of being able to pay for these goods when they were delivered to him and his brother, and, under the decision of the Supreme Court, a sale under such circumstances is fraudulent, and the vendor of the goods may re-possess himself of the goods.
We think, therefore, that the court, below was entirley wrong and that this judgment must be reversed, and it is reversed on the ground that the judgment is contrary to law for the reasons set forth and, there being no dispute in the evidence in this lawsuit, the facts being conceded or admitted, we think a final judgment should be entered in favor of the Worthington Company.
The judgment will, therefore, be: Judgment reversed and final judgment for plaintiff in error.
(Sullivan, PJ. and Levine, J:, concur.)